DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are presented for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objection

Claim 20 is objected to because of the following informalities: There is a typographical error that the claim 20 depends on claim 13. It should depend on claim 14 instead of 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Diamant et al. (Diamant), Patent No. 10,187,081.

As to claim 1, Diamant teaches the invention as claimed, including a method, comprising: 
compressing, by a computing device, a first portion of an input 5data stream using a first dictionary (Diamant; col. 4 lines 19-48); 
determining, by the computing device, when the first dictionary is stale (Diamant; Abstract); and 
storing, by the computing device, the first dictionary with metadata associated with the compressed first portion of the input data stream, when 10the determination indicates that the first dictionary is stale (Diamant; Abstract; col. 4 lines 19-48).

As to claims 2-3, Diamant teaches determining, by the computing device, that the first dictionary is stale when a compression ratio of the compressed first portion is less than another compression ratio of a compressed 15second portion of the input data stream by a compression threshold, wherein the second portion of the input data stream occurs earlier in the input data stream than the first portion; training, by the 20computing device, a second dictionary, when the determination indicates that the first dictionary is stale (Diamant; Abstract; col. 15 lines 45 – col. 16 line 12).

As to claims 4-6, Diamant teaches training, by the computing device, the first dictionary using a second portion of the input data stream 25that occurs earlier in the input data stream than the first portion; training, by the computing device, the second dictionary using a second portion of the input data stream that occurs later in the input data stream 
Claims 7-20 have similar limitations as claims 1-6; therefore, they are rejected under the same rationale.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu whose telephone number is 571-272-3884.  The examiner can normally be reached from 8:00am – 4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                                                                            
  
/Le H Luu/
Primary Examiner, Art Unit 2448